DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-6, 8 and 11-16 objected to because of the following informalities:  
In claim 1, line 5 “performing path search” should be “performing a path search”.
In claim 1, lines 9-10, “the road segments for connecting” should be “
In claim 1, line 17, “in a previous road section of the connecting passage” should be “in the previous road section of the connecting passages”.
In claim 1, line 18, “a predetermined condition” should be “the predetermined condition”.
In claim 1 line 21, “final planed path” should be “final planned path”.
In claim 2, line 4, “a vehicle” should be “the vehicle”
In claim 2, line 7,”a road segment” should be “the road segment”
In claim 2, line 8, “an origin of a path” should be “the origin of the path”
In claim 3, line 6, “a road segment” should be “the road segment”
In claim 4, line 2, “generating a final planed path” should be “generating the final planned path”.
In claim 5, lines 3, 18 and 20 “generating a final planed path” should be “generating the final planned 
In claim 5, lines 5-6, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an is different from an exit lane within any road section in the updated initial path 
In claim 6, line 6 “performing path search” should be “performing a path search”.
In claim 6, line 11, “the road segments for connecting” should be “
In claim 6, line 18-19, “in a previous road section of the connecting passage” should be “in the previous road section of the connecting passages”.
In claim 6, line 19, “a predetermined condition” should be “the predetermined condition”.
In claim 6, line 22, “final planed path” should be “final planned path”.
In claim 8, line 20, “generate a final planed path” should be “generate the final planned path”.
In claim 8, lines 3-5, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path 
In claim 11, lines 2, 17 and 19, “generating a final planed path” should be “generating the final planned path”.
In claim 11, lines 4-5, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path 
In claim 12, lines 2, 17 and 19, “generating a final planed path” should be “generating the final planned path”.
In claim 12, lines 4-5, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an is different from an exit lane within any road section in the updated initial path 
In claim 13, line 2, 17 and 19, “generating a final planed path” should be “generating the final planned path”.
In claim 13, lines 4-5, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path 
In claim 14, line 20, “generate a final planed path” should be “generate the final planned path”.
In claim 14, lines 3-5, Examiner suggests “When it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane” be rewritten as “when it is detected that an entrance lane is different from an exit lane within any road section in the updated initial path 
In claim 15, line 5, “a vehicle” should be “the vehicle”
In claim 15, line 8,”a road segment” should be “the road segment”
In claim 15, line 9, “an origin of a path” should be “the origin of the path”
In claim 16, line 7, “a road segment” should be “the road segment”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but .0are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “origin-destination road segment acquisition module” in claims 6, 15, and 16; “initial path generation module” and “exit endpoint update module” in claim 6; ‘final path generation module” in claims 6, 8, and 14; “entrance endpoint update module” in claim 7; and “lane serial number acquisition module”, “serial number difference calculation module” , “curvature acquisition module” , and “lane-changing road point acquisition module” in claims 8 and 14.
Specifically,  origin-destination road segment acquisition module, initial path generation module, , exit endpoint update module and , final path generation module, entrance endpoint update module, lane serial number acquisition module, serial number difference calculation module, curvature acquisition module and lane-changing road point acquisition module refer to “computer program(s) executed by a processor” (Applicant’s Specification as filed [0086]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Regarding Claims 1 and 6, the claims recite “a road segment where an origin of a path is located” (claim 1 line 2, claim 6 line 3) and “a road segment where a destination of the path is located” (claim 1 lines 2-3, claim 6 lines 3-4).  It is unclear which road segment is being referred to by “the road segment” (claim 1 line 3, claim 6 line 4).
Regarding Claims 1 and 6, the claims recite “the connecting passages” twice (claim 1 lines 13-15, claim 6 line 15-16) without antecedent basis. It is not clear if these are intended to refer to “the road segments for connecting” (recited in claim 1 lines 9-10, claim 6 line 11) or “a connecting passage” in “the road segment” (recited claim 1 in lines 3-4, claim 6 lines 4-5) with an assumption that there are a plurality of those.
Regarding Claims 1 and 6, the claims recite “the entrance endpoint of the connecting passage” (claim 1 lines 15-16, claim 6 line 17) after introducing a plurality of “entrance endpoints of the connecting passages”. There is no antecedent basis for a singular entrance endpoint of a singular connecting passage. Hence, it is not clear if this refers to a particular connecting passage and, if so, which one.
Regarding Claims 1 and 6, the claims recite “a lane of which the attribute category” (Claim 1 line 18-19, Claim 6 line 19-20) without antecedent basis of an attribute category of a lane. The claims also recite “the attribute category of the connecting passage” (Claim 1 line 19-20, Claim 6 line 20-21) without antecedent basis for an attribute category of a connecting passage. Also, it is not clear if this refers to a particular connecting passage and, if so, which one. 
Regarding Claims 1 and 6, the claims recite “the updated initial path” (Claim 1 lines 21-22, Claim 6 last line) without antecedent basis. The claim states that an initial path is generated and an exit endpoint is updated, but there is no recitation of an updated initial path.
Claims 2-5 and 7-16 are rejected for the same reasons by their dependence on claims 1 and 6, respectively.
Further regarding Claims 4 and 7, the claims recite “acquiring an entrance endpoint of a lane corresponding to exit endpoints of road sections in the updated initial path” (Claim 4 lines 4-5, Claim 7 line 3-5).  It is not clear if it is the entrance endpoint that corresponds to exit endpoints of road sections or if it is the lane that corresponds to exit endpoints of road sections. 
Further regarding Claims 4 and 7, the claims recite “updating the entrance endpoint to an entrance endpoint of each of the road sections in the initial path” (Claim 4 lines 5-6) or “update the entrance endpoint to an entrance endpoint of each of the road sections in the initial path” (Claim 7 line 5-6).  It is not clear how a single entrance endpoint can be updated to a plurality of other points (“an entrance endpoint of each of the road sections in the initial path”).
Further regarding Claims 5, 8 and 11-14, the claims recite “the detected road sections” without antecedent basis (claim 5 lines 7-8, claim 8 line 6, claims 11-13 lines 6-7, and claim 14 line 6).
Further regarding Claims 5, 8 and 11-14, the claims recite “each road point in the detected road sections at a location”. “Each road point” indicates a plurality of road points (claim 5 line 13-14, claims 8 and 11-14 line 12-13) and it is not clear how a plurality of road points would all be “at a location”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claim does not fall within at least one of the four categories of patent eligible subject matter.

Regarding Claim 9, the claim recites “a computer-readable storage medium, having a computer-executable instruction stored thereon, wherein when the computer-executable instruction is executed by a processor, the processor is6 PN105278enabled to perform the steps of the method as claimed in claim 1”.  The Applicant’s specification fails to provide a special definition of the claimed medium that would exclude signals. The broadest reasonable interpretation of the recited “computer-readable medium” in light of the specification thus encompasses a signal per se.  The other element recited in the claim “instruction” merely serves to limit the content carried by the signal per se.  Thus, the claim as whole does not fall within at least one of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1).

Regarding Claim 1, Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”), comprising: acquiring a road segment where an origin of a path is located and a road segment where a destination of the path is located (Suzuki, Fig 3: “departure point”, “target point”), the road segment comprising a road section and a connecting passage (Suzuki, [0030] “target pathway generating ECU 12 divides the course R from the departure point to the destination into predetermined sections”); performing path search to generate an initial path according to a connection relationship between endpoints of road segments (Suzuki, [0022] “The target pathway generating ECU 12 acquires map information and a course from a departure point to a destination searched by the navigation system”), the endpoints of road segments comprising: an exit endpoint of the road segment where the origin is located (Suzuki, [0027] “The navigation system…searches a course from the departure point to the destination, according to inputs of the departure point…”), an entrance endpoint of the road segment where the destination is located (Suzuki, Fig 3: “target point”) , and entrance endpoints and exit endpoints of the road segments for connecting the exit endpoint of the road segment where the origin is located to the entrance endpoint of the road segment where the destination is located (Suzuki, Fig 3: Endpoint E1, E2); updating an exit endpoint of a previous road section of the connecting passages in a passable direction according to entrance endpoints of the connecting passages in the initial path (Suzuki, Fig 3: Pathway Update Point C1, C2), wherein the entrance endpoint of the connecting passage is an exit endpoint of a lane with a predetermined condition in a previous road section of the connecting passage in a passable direction (Suzuki, [0031] “the pathway update point is set to a position before the section endpoint by a predetermined distance (that is, a position at which the remaining distance of the section becomes a predetermined distance”); and generating a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3: Pathway Update Points C1, C2, [0034] “…the target pathway is updated at each of the pathway update points, as described above”).

Suzuki does not teach the lane with a predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage.  However Yoon teaches this limitation (Yoon, [0013] “The lane change timing determiner may be configured to determine a segment before segments having an event including a crossroad, a crosswalk, an interchange, a junction, a speed bump, or a dead-end, as the lane change completion segment”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate matching lane attribute category of the connecting passage as taught by Yoon in order to make a “determination of whether the lane change is required” [Yoon 0011].

Regarding Claim 3, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 1, wherein the manner of acquiring a road segment where a destination of the path is located (Suzuki, Fig 3: Section L3, “target point”) comprises: acquiring information of the destination (Suzuki, [0022] “The target pathway generating ECU 12 acquires map information and a course from a departure point to a destination searched by the navigation system “); and determining a road segment where a road point closest to the destination is located as a road segment where the destination is located (Suzuki, Fig 3: “departure point”).

Regarding Claim 4, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 1, wherein before generating a final planed path according to endpoints in the updated initial path (Suzuki, [0031] “the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway.”), the method further comprises: acquiring an entrance endpoint of a lane corresponding to exit endpoints of road sections in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway”), and updating the entrance endpoint to an entrance endpoint of each of the road sections in the initial path (Suzuki, Fig 3, [0031] “when the host vehicle passes the pathway update point C2 of section L2, the target pathway generating ECU 12 calculates target pathways from the pathway update point C2 to the endpoint E2 of section L2, and from the endpoint E2 of section L2 (origin point of section L3) to the endpoint of section L3, and updates the target pathway calculated at the pathway update point C1 of section L1 with the newly calculated target pathway”).

Regarding Claim 9, Modified Suzuki teaches a computer-readable storage medium, having a computer-executable instruction stored thereon (Suzuki, Fig 1, [0022] “The target pathway generating ECU 12 and the driving control ECU 14 are each electronic control units comprises…a memory, such as a ROM (Read Only Memory), a RAM (Random Access Memory), wherein when the computer-executable instruction is executed by a processor, the processor is 6 PN105278enabled to perform the steps of the method as claimed in claim 1 (Suzuki, Fig 1, [0022] “The target pathway generating ECU 12 and the driving control ECU 14 are each electronic control units comprises a CPU (Central Processing Unit)…”).

Regarding Claim 10, Modified Suzuki teaches a computer device, comprising a memory and a processor, the memory storing a computer-readable instruction, wherein when the computer-readable instruction is executed by the processor, the processor is enabled to perform the steps of the method as claimed in claim 1 (Suzuki, [0022] The target pathway generating ECU 12 and the driving control ECU 14 are each electronic control units comprises a CPU (Central Processing Unit) and a memory, such as a ROM (Read Only Memory), a RAM (Random Access Memory)”). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1) in further view of Ishigami et al. (US 2011/0071755 A1).

Regarding Claim 2, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 1, wherein the manner of acquiring a road segment where an origin of a path is located comprises: acquiring a current location and a current heading of a vehicle (Suzuki, [0027] “The navigation system searches a course from the departure point to the destination, according to inputs of the departure point (or the current position”); and determining a road segment where the road point is located as a road segment where an origin of a path is located (Suzuki [0027] “The navigation system 24 detects the position of the host vehicle and the orientation with respect to the road, based on the map information and GPS signals from a GPS satellite”).

Suzuki, as modified, does not teach searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location.  However, Ishigami teaches this limitation (Ishigami, [0063] “The navigation equipment…calculates the velocity vector of the vehicle and the range rate at a time when the vehicle changes its heading within a predetermined angle range…the heading at a time when the difference between the waveform acquired through this calculation and the waveform (the "measurement value") acquired through the measurement is equal to or smaller than a specified value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle as taught by Ishigami in order to “correct the position of the vehicle on a road link” [Ishigami 0014].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1) in further view of Weiland et al. (US 9341485 B1).

Regarding Claim 5, Modified Suzuki teaches a path planning method (Suzuki, [0029] “generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 1 , wherein before generating a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways”), the method further comprises: acquiring, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane (Suzuki, Fig 3: Endpoints E1, E2), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Suzuki, Fig 3:Endpoint E2, “target point”) , and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: “departure point”). 

Suzuki, as modified, does not teach a serial number of the entrance lane and a serial number of the exit lane of the detected road sections, calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections.  However Weiland teaches these limitations.

Weiland teaches, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, [Col 6, lines 31-32] “The entry lane and the exit lane are identified by lane data entity IDs”), calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, [Col 6, lines 50-51] The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit lane …”).

Suzuki, as modified, also does not teach acquiring a curvature of each road point in the detected road sections at a location in the detected road sections; and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at a location in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment)… starting the lane change…when a road curvature is greater than a predetermined threshold value…”), generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland [Col 5, lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1).


Regarding Claim 6, Suzuki teaches a path planning device (Suzuki, [0029] “target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”), comprising: an origin-destination road segment acquisition module, configured to acquire a road segment where an origin of a path is located and a road segment where a destination of the path is located (Suzuki, Fig 3: “departure point”, “target point”), the road segment comprising a road section and a connecting passage; an initial path generation module (Suzuki, [0030] “target pathway generating ECU 12 divides the course R from the departure point to the destination into predetermined sections”), configured to perform path search to generate an initial path according to a connection relationship between endpoints of road segments (Suzuki, [0022] The target pathway generating ECU 12 acquires map information and a course from a departure point to a destination searched by the navigation system”), the endpoints of road segments comprising: an exit endpoint of the road segment where the origin is located (Suzuki, [0027] “The navigation system 24 searches a course from the departure point to the destination, according to inputs of the departure point…”), an entrance endpoint of the road segment where the destination is located (Suzuki, Fig 3: “target point”), and entrance endpoints and exit endpoints of the road segments for connecting the exit endpoint of the road segment where the origin is located to the entrance endpoint of the road segment where the destination is located (Suzuki, Fig 3: Section L3, Endpoints E1, E2); an exit endpoint update module, configured to update an exit endpoint of a previous road section of the connecting passages in a passable direction according to entrance endpoints of the connecting passages in the initial path (Suzuki, Fig 3: Pathway Update Points C1, C2) , wherein the entrance endpoint of the connecting passage is an exit endpoint of a lane with a predetermined condition in a previous road section of the connecting passage (Suzuki, [0031] “the pathway update point is set to a position before the section endpoint by a predetermined distance (that is, a position at which the remaining distance of the section becomes a predetermined distance”); and a final path generation module, configured to generate a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3: Pathway Update Points C1, C2, [0034] “…the target pathway is updated at each of the pathway update points, as described above”).

Suzuki does not teach the lane with a predetermined condition being a lane of which the attribute category is matched with the attribute category of the connecting passage. However Yoon teaches this limitation (Yoon, [0013] “The lane change timing determiner may be configured to determine a segment before segments having an event including a crossroad, a crosswalk, an interchange, a junction, a speed bump, or a dead-end, as the lane change completion segment”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate matching lane attribute category of the connecting passage as taught by Yoon in order to make a “determination of whether the lane change is required” [Yoon 0011].

Regarding Claim 7, Modified Suzuki teaches a path planning device (Suzuki, [0029] “target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 6, further comprising: an entrance endpoint update module (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways”), configured to acquire an entrance endpoint of a lane corresponding to exit endpoints of road sections in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway”), and update the entrance endpoint to an entrance endpoint of each road section in the initial path (Suzuki, Fig 3, [0031] “when the host vehicle passes the pathway update point C2 of section L2, the target pathway generating ECU 12 calculates target pathways from the pathway update point C2 to the endpoint E2 of section L2, and from the endpoint E2 of section L2 (origin point of section L3) to the endpoint of section L3, and updates the target pathway calculated at the pathway update point C1 of section L1 with the newly calculated target pathway”).

Claims 8 and 12-14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1) in further view of Weiland et al. (US 9341485 B1).
Regarding Claim 8, Modified Suzuki teaches a path planning device (Suzuki, [0029] “target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 6.  Suzuki, as modified, also teaches the entrance lane being a lane corresponding to an entrance endpoint of a road section (Suzuki, Fig 3: Endpoints E1, E2), and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: Endpoint E2, “target point”).

Suzuki, as modified, does not teach: a lane serial number acquisition module, configured to acquire, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections; a serial number difference calculation module, configured to calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections. However Weiland teaches these limitations.

Weiland teaches a lane serial number acquisition module [Weiland, Col 3, line 13] “the positioning system may be part of another system in the vehicle, such as a navigation system”, [Col 4, lines 11-14] “the navigation data include data that represent road segments and data that represent nodes. Each discrete segment of each road is represented by a separate road segment data record”), configured to acquire, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane (Weiland, Col 6, lines 27-36 “the entry in the maneuver list also indicates the segment of which the entry lane is a part and the segment of which the exit lane is a part…these segments are identified by road segment IDs”), a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, Col 6, lines 31-32  “The entry lane and the exit lane are identified by lane data entity IDs”); a serial number difference calculation module, configured to calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, Col 6, lines 50-51 “The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit …”).
Suzuki, as modified, also does not teach a curvature acquisition module, configured to acquire a curvature of each road point in the detected road sections at a location in the detected road sections; and a lane-changing road point determination module, configured to determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, wherein the final path generation module is configured to: generate a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However, Yoon teaches this limitations.

Yoon teaches a curvature acquisition module (Yoon, [0044] “the lane change timing determiner”), configured to acquire a curvature of each road point in the detected road sections at a location in the detected road sections (Yoon, [0044] “the lane change timing determiner…may be configured to determine…a maximum curvature for each of the segments”); and a lane-changing road point determination module (Yoon, [0013] “The lane change/direction determiner “), configured to determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] “the lane change timing determiner… may be configured to determine a segment immediately before or after a corresponding position (segment)…when a road curvature is greater than a predetermined threshold value…”), wherein the final path generation module (Yoon, [0039] “The segment/local goal point determiner“) is configured to: generate a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland Col 5, lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].

Regarding Claim 12, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 3, , wherein before generating a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways”), the method further comprises: acquiring, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane (Suzuki, Fig 3: Endpoints E1, E2), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Suzuki, Fig 3:Endpoint E2, “target point”) , and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: “departure point”). 

Suzuki, as modified, does not teach a serial number of the entrance lane and a serial number of the exit lane of the detected road sections, calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections.  However Weiland teaches these limitations.

Weiland teaches, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, Col 6, lines 31-31 “The entry lane and the exit lane are identified by lane data entity IDs”), calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 50-51 “The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit …”).

Suzuki, as modified, also does not teach acquiring a curvature of each road point in the detected road sections at a location in the detected road sections; and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at a location in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment)… starting the lane change…when a road curvature is greater than a predetermined threshold value…”), generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland,  Col 5 lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].

Regarding Claim 13, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 4, wherein before generating a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways), the method further comprises: acquiring, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane (Suzuki, Fig 3: Endpoints E1, E2), the entrance lane being a lane corresponding to an entrance endpoint of a road section (Suzuki, Fig 3:Endpoint E2, “target point”) , and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: “departure point”). 

Suzuki, as modified, does not teach a serial number of the entrance lane and a serial number of the exit lane of the detected road sections, calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections.  However Weiland teaches these limitations.

Weiland teaches, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 50-51 “The entry lane and the exit lane are identified by lane data entity IDs”), calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 50-51 The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit …”).

Suzuki, as modified, also does not teach acquiring a curvature of each road point in the detected road sections at a location in the detected road sections; and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at a location in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment)… starting the lane change…when a road curvature is greater than a predetermined threshold value…”), generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland Col 5 lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].

Regarding Claim 14, Modified Suzuki teaches a path planning method (Suzuki, [0029] “generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 7. Suzuki, as modified, also teaches when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane ((Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways), the entrance lane being a lane corresponding to an entrance endpoint of a road section (section (Suzuki, Fig 3: Endpoint E2, “target point”), and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: “departure point”). 
Suzuki as modified, does not teach: a lane serial number acquisition module, configured to acquire a serial number difference calculation module, configured to calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections. However, Weiland teaches these limitations.

Weiland teaches a lane serial number acquisition module, configured to acquire, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 31-32 “The entry lane and the exit lane are identified by lane data entity IDs”); a serial number difference calculation module, configured to calculate a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, Col 6, lines 50-51 “The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit …”).

Suzuki, as modified, also does not teach a curvature acquisition module, configured to acquire a curvature of each road point in the detected road sections at a location in the detected road sections; and a lane-changing road point determination module, configured to determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, wherein the final path generation module is configured to: generate a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However, Yoon teaches these limitation.
Yoon teaches a curvature acquisition module, configured to acquire a curvature of each road point in the detected road sections at a location in the detected road sections  (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”);  and a lane-changing road point determination module, configured to determine lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment)… starting the lane change…when a road curvature is greater than a predetermined threshold value…”),, wherein the final path generation module is configured to: generate a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland Col 5 lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].
Regarding Claim 16, Modified Suzuki teaches a path planning device (Suzuki, [0029] “target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 6, wherein the origin-destination road segment acquisition module acquires the road segment where the destination of the path is located in the following manner (Suzuki, [0030] “target pathway generating ECU 12 divides the course R from the departure point to the destination into predetermined sections”): acquiring information of the destination (Suzuki, [0022] “The target pathway generating ECU 12 acquires map information and a course from a departure point to a destination searched by the navigation system”); and determining a road segment where a road point closest to the destination is located as a road segment where the destination is located (Suzuki, Fig 3: L3, “target point”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1) in further view of Ishigami et al. (US 2011/0071755 A1) and Weiland et al. (US 9341485 B1).
Regarding Claim 11, Modified Suzuki teaches a path planning method (Suzuki, [0029] “ generation of a target pathway by the target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”)  as claimed in claim 2, wherein before generating a final planed path according to endpoints in the updated initial path (Suzuki, Fig 3, [0031] “the target pathway generating ECU 12 calculates target pathways”), the method further comprises: acquiring, when it is detected that an entrance lane of any road section in the updated initial path is different from an exit lane (Suzuki, Fig 3: Endpoints E1, E2), the entrance lane being a lane corresponding to an entrance endpoint of a road section((Suzuki, Fig 3:Endpoint E2, “target point”), and the exit lane being a lane corresponding to an exit endpoint of a road section (Suzuki, Fig 3: “departure point”). 

Suzuki, as modified, does not teach a serial number of the entrance lane and a serial number of the exit lane of the detected road sections, calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections.  However Weiland teaches these limitations.

Weiland teaches, a serial number of the entrance lane and a serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 31-32” The entry lane and the exit lane are identified by lane data entity IDs”), calculating a difference between the serial number of the entrance lane and the serial number of the exit lane of the detected road sections (Weiland, Col 6 lines 50-51 “The confidence indication…indicates the likelihood that the geometry of the maneuver accurately predicts or represents a vehicle path. For example, it is possible that a basic straight-line connection between and entry lane and an exit …”).

Suzuki, as modified, also does not teach acquiring a curvature of each road point in the detected road sections at a location in the detected road sections; and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections, generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path.  However Yoon teaches these limitations.

Yoon teaches acquiring a curvature of each road point in the detected road sections at a location in the detected road sections (Yoon, [0014] “the segment before the distance for the lane change has a road curvature of a predetermined threshold value or greater”); and 4PN105278determining lane-changing road points of which the quantity is equal to the difference in road points in the detected road sections according to the curvature of each road point in the detected road sections (Yoon, [0046] the lane change timing determiner…may be configured to determine a segment immediately before or after a corresponding position (segment)… starting the lane change…when a road curvature is greater than a predetermined threshold value…”), generating a final planed path according to endpoints in the updated initial path comprises: generating a final planed path according to the lane-changing road points and endpoints in the updated initial path (Yoon, [0006] “The path plan may include information regarding a shape of a road, a link relationship between the segments linking between road separation nodes, a speed limit of the vehicle, the number of lanes, or events (e.g., road characteristics”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate serial number of the entrance lane and a serial number of the exit lane of the detected road sections as taught by Weiland and 4PN105278determining lane-changing road points according to the curvature of each road point as taught by Yoon in order to identify “the location of the lane (e.g., the starting location, the ending location, and the shape of the lane between the starting location and the ending location), and what is adjacent to the lane” [Weiland Col 5 lines 40-41] and determine “the timing position for the lane change” [Yoon 0014].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Suzuki et al. (US 2017/02349178 A1) in view of Yoon et al. (US 2017/0043780 A1) in further view of Ishigami et al. (US 2011/0071755 A1).

Regarding Claim 15, Modified Suzuki teaches a path planning device (Suzuki, [0029] “target pathway generating ECU”) for an unmanned vehicle (Suzuki, [0052] “vehicle is autonomously driving by autonomous driving control”) as claimed in claim 6, wherein the origin-destination road segment acquisition module 9PN105278acquires the road segment where the origin of a path is located (Suzuki, [0022] “The target pathway generating ECU 12 acquires map information and a course from a departure point to a destination searched by the navigation system”) in the following manner: acquiring a current location and a current heading of a vehicle (Suzuki, [0027] “The navigation system 24 detects the position of the host vehicle and the orientation with respect to the road, based on the map information and GPS signals from a GPS satellite”); and determining a road segment where the road point is located as a road segment where an origin of a path is located (Suzuki, L1, “departure point”).  
Suzuki does not teach and searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle and is closest to the current location.  However Ishigami teaches this limitation (Ishigami, [0063] “The navigation equipment…calculates the velocity vector of the vehicle and the range rate at a time when the vehicle changes its heading within a predetermined angle range…the heading at a time when the difference between the waveform acquired through this calculation and the waveform (the "measurement value") acquired through the measurement is equal to or smaller than a specified value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate searching for a road point which is located within a range where an angle with the current heading is smaller than a preset angle as taught by Ishigami in order to “correct the position of the vehicle on a road link” [Ishigami 0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        


/GENNA M MOTT/Primary Examiner, Art Unit 3662